Title: To George Washington from William Drayton, 10 January 1787
From: Drayton, William
To: Washington, George



Sir,
Charleston [S.C.] Jany 10. 1787

I should have done myself the Honour of acknowleging sooner the Receipt of your Letter, dated Novr 12th, but that by some unaccountable Delay it did not reach my Hands, ’till a few Days ago.
The Trouble you have had with my Negro Man demands the most grateful Sentiments, & the warmest Thanks from me; altho’ the Event did not answer your kind Intentions on the Occasion.
I beg Leave to offer my most respectful Compliments to Mrs Washington, & to your Nephew and his Lady, & to assure your Excellency, that with the highest Esteem & Regard I am, Sir, your most obedient & obliged humble Servant

Wm Drayton

